Memorandum:
In 12 A D 2d 730 in a coram nobis proceeding, we directed a hearing on the question of whether, at the time of trial, the defendant was mentally able to understand and defend in accordance with subdivision 1 of section 1120 of the Penal Law. After such hearing the County Court of Jefferson County found that defendant was not incapacitated under the statute and refused to vacate the judgment of conviction. We find this determination to be against the weight of the evidence and therefore the judgment of conviction should be vacated. (See People v. Boundy, 10 N Y 2d 518.) (Appeal from order of Jefferson County Court denying defendant’s application for writ of error coram nobis, after a hearing.) Present — Williams, P. J., Bastow, Goldman, MeClusky and Henry, JJ.